DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al (US Patent Application Publication 2018/0019956), and further in view of Bykampadi et al (US Patent Application Publication 2019/0253461). Hereinafter Ravindran and Bykampadi.

Regarding claim 6, Ravindran discloses a method for wireless communications, comprising: 
receiving, by a first wireless transmit/receive unit (WTRU) from a second WTRU (the i-MAC Layer is generic, and is adapted to any L2 wired or wireless (e.g. cellular protocols), as well as in Ethernet standards, where the i-MAC enabled network system includes multiple ICN (Information Centric Network) client nodes, paragraphs [0045] – [0046]), a packet comprising a response associated with an application (the content host NE (network element), such as ICN client node, within an i-MAC enabled network system receives an i-MAC Based Frame via an inbound port from an NIC (Network Interface Card), where the i-MAC Based Frame includes Data (e.g. Content) Packet payload (i.e. i-MAC Data Frame), paragraph [0068]; the i-MAC Based Frame includes a response to the content requested, and the response is associated with the application that requested the content); 
determining, by the first WTRU, that the packet is received on a broadcast (BC) Medium Access Control (MAC) address (the NE determines if the Destination MAC field of the i-MAC Data Frame is set to “broadcast”, paragraph [0068]); 
retrieving, by the first WTRU, a proxy rule identifier (PRID) from the packet in response to the determination that the packet is received on the BC MAC address, wherein the PRID is associated with the application (the NE parses the Name field of the i-MAC Data Frame for the i-MAC Name corresponding to a requested Content Name, paragraph [0068]); 
determining, by the first WTRU, whether there is one or more outstanding requests associated with the PRID (the NE determines if an entry exists in an i-MAC Name Table corresponding to the i-MAC Name retrieved from the Name field of the i-MAC Data frame, paragraph [0068]); 
on condition that there is no outstanding request associated with the PRID, dropping, by the first WTRU, the packet (the NE drops the Data frame when no entry exists in the i-MAC Name Table corresponding to the retrieved i-MAC Name, paragraph [0068]); and 
on condition that there is at least one outstanding request associated with the PRID, forwarding, by the first WTRU, the response locally to the application that initiated the at least one outstanding request (the NE updates the content ports attribute for the entry by adding the inbound ports and updates the MAC Address Table with a record for the Source MAC field from the i-MAC Data Frame and the inbound port, and sends the Data packet to the ICN Layer after determining an entry exists in the i-MAC Name Table corresponding to the retrieved i-MAC Name, paragraph [0069]; the NE updates the information and forwards the updated information to ICN Layer (i.e. forwarding the response locally)).
However, Ravindran does not explicitly disclose “a response associated with an Internet Protocol (IP)-based application,” “PRID is associated with the IP-based application,” and “forwarding response locally to the IP-based application.”
Bykampadi discloses “a response associated with an Internet Protocol (IP)-based application,” “PRID is associated with the IP-based application,” and “forwarding response to the IP-based application” as the SEPP (Security Edge Protection Proxy) parses the message and applies security operations (i.e. an HTTP header encryption template that contains information on which HTTP header fields to integrity protect and encrypt, and a JSON payload encryption template that contains information on which IEs (information elements) to integrity protect and encrypt), where the message is an HTTP request message that has request line, headers, and message body, and the request line includes HTTP URI which comprises destination address (such as destination domain name, IP address, name of the API, a UE id, resource identifier), where the SEPP forwards the message to destination (paragraphs [0068] – [0070]). The message is a response message that includes HTTP request message for API (i.e. IP-based application). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ravindran and Bykampadi before him or her, to incorporate the message format as taught by Bykampadi, to improve the i-MAC Data Frame of Ravindran for parsing the message. The motivation for doing so would have been to improve the architectures and protocols associated with a 5G network in order to increase network efficiency and/or subscriber convenience (paragraph [0008] of Bykampadi).

Regarding claim 7, Ravindran and Bykampadi disclose the method of claim 6, but Ravindran does not explicitly disclose wherein any of the first WTRU and the second WTRU is associated with a 5G Access Node (5GAN).
Bykampadi discloses “any of the first WTRU and the second WTRU is associated with a 5G Access Node (5GAN)” as the UE communicates with access point (gNB), where the access point in 5G network is referred to as a gNB (paragraphs [0005], [0023]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ravindran and Bykampadi before him or her, to incorporate the message format as taught by Bykampadi, to improve the i-MAC Data Frame of Ravindran for parsing the message in 5G network. The motivation for doing so would have been to improve the architectures and protocols associated with a 5G network in order to increase network efficiency and/or subscriber convenience (paragraph [0008] of Bykampadi).

Regarding claim 8, Ravindran and Bykampadi disclose the method of claim 6, but Ravindran does not explicitly disclose wherein any of the first WTRU and the second WTRU is associated with a User Plane Function (UPF).
Bykampadi discloses “any of the first WTRU and the second WTRU is associated with a User Plane Function (UPF)” as the UE communicates with an access point (gNB), where the access point is coupled with SMF and UPF, where the UPF is coupled to the Packet Data Network (paragraphs [0023], [0029]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ravindran and Bykampadi before him or her, to incorporate the message format as taught by Bykampadi, to improve the i-MAC Data Frame of Ravindran for parsing the message in 5G network. The motivation for doing so would have been to improve the architectures and protocols associated with a 5G network in order to increase network efficiency and/or subscriber convenience (paragraph [0008] of Bykampadi).

Regarding claim 9, Ravindran and Bykampadi disclose the method of claim 6, Ravindran discloses wherein the one or more outstanding requests were sent from one or more WTRUs other than the first WTRU and the second WTRU (the i-MAC Layer is generic, and is adapted to any L2 wired or wireless (e.g. cellular protocols), as well as in Ethernet standards, where the i-MAC enabled network system includes multiple ICN (Information Centric Network) client nodes, paragraphs [0045] – [0046]; the content host NE (network element), such as ICN client node, within an i-MAC enabled network system receives an i-MAC Based Frame via an inbound port from an NIC (Network Interface Card), where the i-MAC Based Frame includes Data (e.g. Content) Packet payload (i.e. i-MAC Data Frame), paragraph [0068]; the i-MAC Based Frame includes a response to the content requested, and the response is associated with the application that requested the content).

Regarding claim 10, Ravindran and Bykampadi disclose the method of claim 6, Ravindran discloses wherein the packet is received from a multicasting transmission (the i-MAC Layer is generic, and is adapted to any L2 wired or wireless (e.g. cellular protocols), as well as in Ethernet standards, where the content multicast is handled through the i-MAC table at L2).

Regarding claim 11, Ravindran and Bykampadi disclose the method of claim 6, but Ravindran does not explicitly disclose wherein the response is a Hypertext Transfer Protocol (HTTP) response.
Bykampadi discloses “the response is a Hypertext Transfer Protocol (HTTP) response” as the SEPP (Security Edge Protection Proxy) parses the message and applies security operations (i.e. an HTTP header encryption template that contains information on which HTTP header fields to integrity protect and encrypt, and a JSON payload encryption template that contains information on which IEs (information elements) to integrity protect and encrypt), where the message is an HTTP request message that has request line, headers, and message body, and the request line includes HTTP URI which comprises destination address (such as destination domain name, IP address, name of the API, a UE id, resource identifier), where the SEPP forwards the message to destination (paragraphs [0068] – [0070]). The message is a response message that includes HTTP request message for API (i.e. IP-based application). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ravindran and Bykampadi before him or her, to incorporate the message format as taught by Bykampadi, to improve the i-MAC Data Frame of Ravindran for parsing the message. The motivation for doing so would have been to improve the architectures and protocols associated with a 5G network in order to increase network efficiency and/or subscriber convenience (paragraph [0008] of Bykampadi).

Regarding claim 12, Ravindran discloses a first wireless transmit/receive unit (WTRU) (network element (NE), where the NE is an ICN (Information Centric Network) client node in the network system, paragraphs [0046], [0051]) comprising: 
a receiver (the NE includes transceivers which are transmitters, receivers, or combinations, paragraph [0052]) configured to receive a first packet comprising a request for content available at the WTRU (the NE receives a content-centric Interest Packet, paragraph [0060]); 
a processor communicatively coupled with the receiver (the NE includes a processing unit, where the transceivers are coupled to the processing unit, paragraph [0052]), the processor configured to: 
determine at least one outstanding request for the same content (the NE determines an i-MAC Name by hashing the name for the requested Content (Content Name) from the content-centric Interest Packet, paragraph [0060]), 
determine multicast path information of the at least one outstanding request (the NE determines whether the mode of forwarding of the content-centric Interest Packet is broadcast, paragraph [0061]), 
generate a second packet (the NE creates an i-MAC Interest Frame by creating an i-MAC Based Frame, paragraph [0060]), 
set a destination Medium Access Control (MAC) address to a broadcast (BC) MAC address in the second packet (the NE sets the Destination MAC field of the i-MAC Interest Frame to “broadcast”, paragraph [0061]), and 
add a proxy rule identifier (PRID) corresponding to the request into the second packet (the NE creates an entry in an i-MAC Name Table, where the name attribute of the stored entry is set to the i-MAC Name and outbound ports are stored in the interest ports attribute, paragraph [0061]); and 
a transmitter communicatively coupled with the receiver and the processor (the NE includes transceivers which are transmitters, receivers, or combinations, paragraph [0052]), the transmitter configured to send the second packet to a second WTRU (the NE broadcasts the i-MAC Interest Frame via the outbound ports of the NE, paragraph [0061]).
However, Ravindran does not explicitly disclose “add request into a payload of the second packet.” Bykampadi discloses “add request into a payload of the second packet” as the SEPP (Security Edge Protection Proxy) parses the message and applies security operations (i.e. an HTTP header encryption template that contains information on which HTTP header fields to integrity protect and encrypt, and a JSON payload encryption template that contains information on which IEs (information elements) to integrity protect and encrypt), where the message is an HTTP request message that has request line, headers, and message body, and the request line includes HTTP URI which comprises destination address (such as destination domain name, IP address, name of the API, a UE id, resource identifier), where the SEPP forwards the message to destination (paragraphs [0068] – [0070]). The message is a response message that includes HTTP request message for API (i.e. IP-based application). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ravindran and Bykampadi before him or her, to incorporate the message format as taught by Bykampadi, to improve the i-MAC Data Frame of Ravindran for parsing the message. The motivation for doing so would have been to improve the architectures and protocols associated with a 5G network in order to increase network efficiency and/or subscriber convenience (paragraph [0008] of Bykampadi).

Regarding claim 13, Ravindran and Bykampadi disclose the first WTRU of claim 12, but Ravindran does not explicitly disclose wherein the processor further configured to identify, via a Service Request (SR) component of the first WTRU, a Hypertext Transfer Protocol (HTTP) response corresponding to the request.
Bykampadi discloses “identify, via a Service Request (SR) component of the first WTRU, a Hypertext Transfer Protocol (HTTP) response corresponding to the request” as the SEPP (Security Edge Protection Proxy) parses the message and applies security operations (i.e. an HTTP header encryption template that contains information on which HTTP header fields to integrity protect and encrypt, and a JSON payload encryption template that contains information on which IEs (information elements) to integrity protect and encrypt), where the message is an HTTP request message that has request line, headers, and message body, and the request line includes HTTP URI which comprises destination address (such as destination domain name, IP address, name of the API, a UE id, resource identifier), where the SEPP forwards the message to destination (paragraphs [0068] – [0070]). The message is a response message that includes HTTP request message for API (i.e. IP-based application). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ravindran and Bykampadi before him or her, to incorporate the message format as taught by Bykampadi, to improve the i-MAC Data Frame of Ravindran for parsing the message. The motivation for doing so would have been to improve the architectures and protocols associated with a 5G network in order to increase network efficiency and/or subscriber convenience (paragraph [0008] of Bykampadi).

Regarding claim 14, Ravindran and Bykampadi disclose the first WTRU of claim 13, but Ravindran does not explicitly disclose wherein the processor further configured to generate the second packet for multicasting in response to receiving the request and identifying the HTTP response.
Bykampadi discloses “generate the second packet for multicasting in response to receiving the request and identifying the HTTP response” as the SEPP (Security Edge Protection Proxy) parses the message and applies security operations (i.e. an HTTP header encryption template that contains information on which HTTP header fields to integrity protect and encrypt, and a JSON payload encryption template that contains information on which IEs (information elements) to integrity protect and encrypt), where the message is an HTTP request message that has request line, headers, and message body, and the request line includes HTTP URI which comprises destination address (such as destination domain name, IP address, name of the API, a UE id, resource identifier), where the SEPP forwards the message to destination (paragraphs [0068] – [0070]). The message is a response message that includes HTTP request message for API (i.e. IP-based application). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ravindran and Bykampadi before him or her, to incorporate the message format as taught by Bykampadi, to improve the i-MAC Data Frame of Ravindran for parsing the message. The motivation for doing so would have been to improve the architectures and protocols associated with a 5G network in order to increase network efficiency and/or subscriber convenience (paragraph [0008] of Bykampadi).

Regarding claim 15, Ravindran and Bykampadi disclose the first WTRU of claim 12, Ravindran discloses wherein the multicast path information includes a path identifier (pathID) (the NE creates an i-MAC Interest Frame by creating an i-MAC Based Frame, and setting he ICN Payload field to the received content-centric Interest Packet, the Name field to the i-MAC Name, the Source MAC field to the MAC address of the NE, and the Forwarding Flag field to the mode of forwarding of the content-centric Interest Packet (e.g., unicast, broadcast, or multicast), paragraph [0060]).

Regarding claim 16, Ravindran and Bykampadi disclose the first WTRU of claim 12, Ravindran discloses wherein the payload of the second packet further includes the requested content (the NE creates an i-MAC Interest Frame by creating an i-MAC Based Frame, and setting he ICN Payload field to the received content-centric Interest Packet, the Name field to the i-MAC Name, the Source MAC field to the MAC address of the NE, and the Forwarding Flag field to the mode of forwarding of the content-centric Interest Packet (e.g., unicast, broadcast, or multicast), paragraph [0060]).

Regarding claim 17, Ravindran discloses a first wireless transmit/receive unit (WTRU) (network element (NE), where the NE is an ICN (Information Centric Network) client node in the network system, paragraphs [0046], [0051]) comprising: 
a receiver (the NE includes transceivers which are transmitters, receivers, or combinations, paragraph [0052]) configured to receive, from a second WTRU (the i-MAC Layer is generic, and is adapted to any L2 wired or wireless (e.g. cellular protocols), as well as in Ethernet standards, where the i-MAC enabled network system includes multiple ICN (Information Centric Network) client nodes, paragraphs [0045] – [0046]), a packet comprising a response associated with an application (the content host NE (network element), such as ICN client node, within an i-MAC enabled network system receives an i-MAC Based Frame via an inbound port from an NIC (Network Interface Card), where the i-MAC Based Frame includes Data (e.g. Content) Packet payload (i.e. i-MAC Data Frame), paragraph [0068]; the i-MAC Based Frame includes a response to the content requested, and the response is associated with the application that requested the content); 
a processor communicatively coupled with the receiver (the NE includes a processing unit, where the transceivers are coupled to the processing unit, paragraph [0052]), the processor configured to: 
determine that the packet is received on a broadcast (BC) Medium Access Control (MAC) address (the NE determines if the Destination MAC field of the i-MAC Data Frame is set to “broadcast”, paragraph [0068]), 
retrieve a proxy rule identifier (PRID) from the packet in response to the determination that the packet is received on the BC MAC address, wherein the PRID is associated with the application (the NE parses the Name field of the i-MAC Data Frame for the i-MAC Name corresponding to a requested Content Name, paragraph [0068]), 
determine whether there is one or more outstanding requests associated with the PRID (the NE determines if an entry exists in an i-MAC Name Table corresponding to the i-MAC Name retrieved from the Name field of the i-MAC Data frame, paragraph [0068]), and 
on condition that there is no outstanding request associated with the PRID, drop the packet (the NE drops the Data frame when no entry exists in the i-MAC Name Table corresponding to the retrieved i-MAC Name, paragraph [0068]), and 
a transmitter communicatively coupled with the receiver and the processor (the NE includes transceivers which are transmitters, receivers, or combinations, paragraph [0052]), the transmitter configured to: 
on condition that there is at least one outstanding request associated with the PRID, send the response locally to the application that initiated the at least one outstanding request (the NE updates the content ports attribute for the entry by adding the inbound ports and updates the MAC Address Table with a record for the Source MAC field from the i-MAC Data Frame and the inbound port, and sends the Data packet to the ICN Layer after determining an entry exists in the i-MAC Name Table corresponding to the retrieved i-MAC Name, paragraph [0069]; the NE updates the information and forwards the updated information to ICN Layer (i.e. forwarding the response locally)).
However, Ravindran does not explicitly disclose “a response associated with an Internet Protocol (IP)-based application,” “PRID is associated with the IP-based application,” and “forwarding response locally to the IP-based application.”
Bykampadi discloses “a response associated with an Internet Protocol (IP)-based application,” “PRID is associated with the IP-based application,” and “forwarding response to the IP-based application” as the SEPP (Security Edge Protection Proxy) parses the message and applies security operations (i.e. an HTTP header encryption template that contains information on which HTTP header fields to integrity protect and encrypt, and a JSON payload encryption template that contains information on which IEs (information elements) to integrity protect and encrypt), where the message is an HTTP request message that has request line, headers, and message body, and the request line includes HTTP URI which comprises destination address (such as destination domain name, IP address, name of the API, a UE id, resource identifier), where the SEPP forwards the message to destination (paragraphs [0068] – [0070]). The message is a response message that includes HTTP request message for API (i.e. IP-based application). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ravindran and Bykampadi before him or her, to incorporate the message format as taught by Bykampadi, to improve the i-MAC Data Frame of Ravindran for parsing the message. The motivation for doing so would have been to improve the architectures and protocols associated with a 5G network in order to increase network efficiency and/or subscriber convenience (paragraph [0008] of Bykampadi).

Regarding claim 18, Ravindran and Bykampadi disclose the first WTRU of claim 17, but Ravindran does not explicitly disclose wherein any of the first WTRU and the second WTRU is associated with a 5G Access Node (5GAN).
Bykampadi discloses “any of the first WTRU and the second WTRU is associated with a 5G Access Node (5GAN)” as the UE communicates with access point (gNB), where the access point in 5G network is referred to as a gNB (paragraphs [0005], [0023]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ravindran and Bykampadi before him or her, to incorporate the message format as taught by Bykampadi, to improve the i-MAC Data Frame of Ravindran for parsing the message in 5G network. The motivation for doing so would have been to improve the architectures and protocols associated with a 5G network in order to increase network efficiency and/or subscriber convenience (paragraph [0008] of Bykampadi).

Regarding claim 19, Ravindran and Bykampadi disclose the first WTRU of claim 17, but Ravindran does not explicitly disclose wherein any of the first WTRU and the second WTRU is associated with a User Plane Function (UPF).
Bykampadi discloses “any of the first WTRU and the second WTRU is associated with a User Plane Function (UPF)” as the UE communicates with an access point (gNB), where the access point is coupled with SMF and UPF, where the UPF is coupled to the Packet Data Network (paragraphs [0023], [0029]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ravindran and Bykampadi before him or her, to incorporate the message format as taught by Bykampadi, to improve the i-MAC Data Frame of Ravindran for parsing the message in 5G network. The motivation for doing so would have been to improve the architectures and protocols associated with a 5G network in order to increase network efficiency and/or subscriber convenience (paragraph [0008] of Bykampadi).

Regarding claim 20, Ravindran and Bykampadi disclose the first WTRU of claim 17, Ravindran discloses wherein the one or more outstanding requests were sent from one or more WTRUs other than the first WTRU and the second WTRU (the i-MAC Layer is generic, and is adapted to any L2 wired or wireless (e.g. cellular protocols), as well as in Ethernet standards, where the i-MAC enabled network system includes multiple ICN (Information Centric Network) client nodes, paragraphs [0045] – [0046]; the content host NE (network element), such as ICN client node, within an i-MAC enabled network system receives an i-MAC Based Frame via an inbound port from an NIC (Network Interface Card), where the i-MAC Based Frame includes Data (e.g. Content) Packet payload (i.e. i-MAC Data Frame), paragraph [0068]; the i-MAC Based Frame includes a response to the content requested, and the response is associated with the application that requested the content).

Regarding claim 21, Ravindran and Bykampadi disclose the first WTRU of claim 17, Ravindran discloses wherein the packet is received from a multicasting transmission (the i-MAC Layer is generic, and is adapted to any L2 wired or wireless (e.g. cellular protocols), as well as in Ethernet standards, where the content multicast is handled through the i-MAC table at L2).

Regarding claim 22, Ravindran and Bykampadi disclose the first WTRU of claim 17, but Ravindran does not explicitly disclose wherein the response is a Hypertext Transfer Protocol (HTTP) response.
Bykampadi discloses “the response is a Hypertext Transfer Protocol (HTTP) response as the SEPP (Security Edge Protection Proxy) parses the message and applies security operations (i.e. an HTTP header encryption template that contains information on which HTTP header fields to integrity protect and encrypt, and a JSON payload encryption template that contains information on which IEs (information elements) to integrity protect and encrypt), where the message is an HTTP request message that has request line, headers, and message body, and the request line includes HTTP URI which comprises destination address (such as destination domain name, IP address, name of the API, a UE id, resource identifier), where the SEPP forwards the message to destination (paragraphs [0068] – [0070]). The message is a response message that includes HTTP request message for API (i.e. IP-based application). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ravindran and Bykampadi before him or her, to incorporate the message format as taught by Bykampadi, to improve the i-MAC Data Frame of Ravindran for parsing the message. The motivation for doing so would have been to improve the architectures and protocols associated with a 5G network in order to increase network efficiency and/or subscriber convenience (paragraph [0008] of Bykampadi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WANG et al – the ARP proxy identifies the IP address that it or a separate DHCP proxy for its VM obtains directly or indirectly from the directory service, and sends this IP address along with its VM’s MAC address to the directory service for recording in the IP-MAC mapping storage
KIM et al – the AMF receives a message from SMF that receives a data notification message indicating that a UPF device receives downlink data for a PDU session and no access network tunnel information is stored for the PDU session, and sends a paging message for a PDU session between AMF device and a UE based on a PDU session ID
KISS et al – the wireless device provides an indication that the wireless device is MPTCP capable to a core network entity, where the wireless device receives MPTCP proxy information for a MPTCP proxy in the cellular network from the core network entity
EDGE et al – an initial user plane (UP) location session is established between the UE and a location server (LS), where the UE obtains location measurements by ending the location session and entering an idle state after indicating this intent to the LS, and the UE sends location measurements to the LS by reentering a connected state and starting a new UP location session with the LS
LI et al – the SMF transmits data network access request to a data-network network element, where the data network access request includes an identifier of UE and a session address to be used by the UE, and the SMF receives a response message that the data-network network elements instructs the SMF to allow the UE to access a data network
MIKLOS et al – the client receives a service discovery request that has a plurality of service related parameters, where a service identifier is assigned to the service discovery request linking the plurality of service related parameters  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468